Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated December 17, 2021, has been received. By way of this reply, Applicant has cancelled claims 4 and 5, amended claim 1, and introduced new claims 37 and 38. Claims 1-3, 6-8, 10-12, 37 and 38 are therefore currently pending.
Claims 1-3, 6-8, 10-12, 37 and 38 are allowed.

The following is an examiner’s statement of reasons for allowance:
The results of the combination of the two claimed antibodies are greater than would have been expected based upon the cited reference patents and applications, as well as greater than what would have been expected based upon the experiments disclosed at page 43 of the specification of each antibody separately (see, generally, Table 3). Accordingly, the rejections of record in the previous Office action, dated September 23, 2021, are hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644 
                                                                                                                                                                                           /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644